DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities: 
The limitation, “…perpendicular to the optical axis the lens” should be revised to read “…perpendicular to the optical axis of the lens”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-13, 15-17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (US 2009/0046474; hereinafter referred to as Sato).
Regarding Claim 1, Sato teaches a light projection system (Figure 1; Vehicular Headlamp 1) comprising: 
a base (Figure 3; Base 8); 

a set of flexures (Figure 3; Torsion Bars 10 and 27) flexibly attaching the lens (Figure 3; Lens 12) to the base (see Figure 3; wherein the torsion bars 10 and 27 provide a connection between the lens 12 and the base 8); 
a board (Figure 3; Rotating Element 26) fixedly attached to the base (see Figure 3); 
a light source (Figure 3; Light Source 11) mounted on the board (Figure 3; Rotating Element 26) and spaced apart from the lens (Figure 3; Lens 12) along an optical axis of the lens (see Figure 3 and Paragraph [0044]; wherein it is disclosed that the light source 11 formed from an LED and the lens 12 are mounted on a front surface of the inside rotating element 26), the light source (Figure 3; Light Source 11) configured to emit a light beam to be projected by the lens (Figure 3; Lens 12) toward a scene (see Paragraph [0040]; wherein it is disclosed that the light source 11 radiates visible light and the lens 12 allows the visible light radiated from the light source 11 to pass therethrough to the front of the vehicle); and 
a driving mechanism (Figure 1; Actuator Control Portion 20) configured to scan the lens (Figure 3; Lens 12) via the set of flexures (Figure 3; Torsion Bars 10 and 27) in a plane substantially perpendicular to the optical axis of the lens (see Figure 3 and Paragraphs [0043]-[0044]; wherein it is disclosed that the light source 11 is formed from an LED and the lens 12 which are both mounted on a front surface of the inside rotating element 26 and wherein the outside rotating element 25 is connected to the base 8 so as to reciprocatingly rotate in the up-down direction by a torsion bar 27 in a horizontal axis (X) direction and the inside rotating element 26 is connected to the outside rotating 
Regarding Claim 2, Sato teaches the limitations of claim 1 as detailed above.
Sato further teaches the scene comprises a screen (see Paragraph [0049]; wherein the aforementioned screen is being interpreted as the road surface ahead of the vehicle), the light projection system (Figure 1; Vehicular Headlamp 1) further comprising: 
a controller (Figure 1; Light Source Control Portion 21) configured to modulate the light beam emitted by the light source (Figure 3; Light Source 11) synchronously with the scanning of the lens (Figure 3; Lens 12) such that an image is formed on the screen (see Paragraph [0050]; wherein it is disclosed that the light source control portion 21 adjusts the light output from the light source 11 during the stroke of the rotating element 26 so as to divide the light distribution pattern P4 into the plurality of sections), wherein each pixel of the image corresponds to a respective position of the lens (see Paragraph [0050]; wherein it is disclosed that the light source control portion 21 adjusts the light output from the light source 11 during the stroke of the rotating element 26, on which lens 12 is mounted, so as to divide the light distribution pattern P4 into the plurality of sections).
Regarding Claim 3, Sato teaches the limitations of claim 2 as detailed above.
Sato further teaches modulating the light beam comprises modulating an intensity of the light beam (see Paragraph [0050]; wherein it is disclosed that the light 
Regarding Claim 5, Sato teaches the limitations of claim 1 as detailed above.
Sato further teaches the driving mechanism (Figure 1; Actuator Control Portion 20) is configured to scan the lens (Figure 3; Lens 12) in two dimensions (see Paragraph [0044]; wherein it is disclosed that the actuator control portion 20 controls the magnitude and direction of a current flowing through the drive coil of the wiring portion 15 such that the rotating elements 25, 26 are reciprocatingly rotated at high speed against the restoring force of the torsion bars 10, 27 and light from the light source 11 is scanned ahead of the vehicle in the directions of the orthogonal axes).
Regarding Claim 6, Sato teaches the limitations of claim 1 as detailed above.
Sato further teaches the set of flexures (Figure 3; Torsion Bars 10 and 27) comprises a plurality of bendable beams (see Figure 3; wherein there are two torsion bars 10 and another two torsion bars 27 which are understood in the art to be bendable beams).
Regarding Claim 7, Sato teaches the limitations of claim 1 as detailed above.
Sato further teaches the driving mechanism (Figure 1; Actuator Control Portion 20) comprises a voice coil, a piezoelectric transducer, or a linear motor (see Paragraph [0044]; wherein it is disclosed that the actuator control portion 20 controls the magnitude and direction of a current flowing through the drive coil of the wiring portion 15).
Regarding Claim 8, Sato teaches the limitations of claim 1 as detailed above.
Sato further teaches the light projection system (Figure 1; Vehicular Headlamp 1) of claim 1 (see claim 1 rejection above) is part of an automobile headlamp (see 
a controller (Figure 1; CPU 17) configured to dynamically change a scan range of the lens (Figure 3; Lens 12) so as to change the headlamp (Figure 1; Vehicular Headlamp 1) from a high-beam state to a low-beam state, or vice versa (see Figures 6a and 6b; Paragraphs [0042] and [0049]; wherein the CPU 17 outputs an operation instruction to the actuator control portion 20 and the light source control portion 21 such that the light distribution pattern P3 may be changed from low beam to high beam or vice versa).
Regarding Claim 9, Sato teaches the limitations of claim 1 as detailed above.
Sato further teaches the scanning of the respective light beam emitted by the light source (Figure 3; Light Source 11) forms one or more sequential image frames over the scene (see Paragraph [0049]; wherein it is disclosed that a number of light distribution patterns are formed on a road surface ahead of the vehicle), and the light projection system (Figure 1; Vehicular Headlamp 1) further comprising: 
a controller (Figure 1; Light Source Control Portion 21) configured to dynamically modulate the respective light beam emitted by the light source (Figure 3; Light Source 11) synchronously with the scanning of the light beam, so that the light beam illuminates different portions of the scene at two different image frames of the one or more sequential image frames (see Paragraph [0050]; wherein it is disclosed that the light source control portion 21 adjusts the light output from the light source 11 during the stroke of the rotating element 26 so as to divide the light distribution pattern P4 into the plurality of sections).
Regarding Claim 10, Sato teaches a light projection system (Figure 1; Vehicular Headlamp 1) comprising: 
a base (Figure 3; Base 8); 
a lens (Figure 3; Lens 12) attached to the base (see Figure 3); 
a board (Figure 3; Rotating Element 26); 
a first set of flexures (Figure 3; Torsion Bar 10) flexibly attaching the board (Rotating Element 26) to the base (see Figure 3; wherein the torsion bars attach the rotating element 26 to the base 8); 
one or more light sources (Figure 3; Light Source 11) mounted on the board (Figure 3; Rotating Element 26) and spaced apart from the lens (Figure 3; Lens 12) along an optical axis of the lens (see Figure 3 and Paragraph [0044]; wherein it is disclosed that the light source 11 formed from an LED and the lens 12 are mounted on a front surface of the inside rotating element 26), each light source (Figure 3; Light Source 11) configured to emit a respective light beam to be projected by the lens (Figure 3; Lens 12) toward a scene (see Paragraph [0040]; wherein it is disclosed that the light source 11 radiates visible light and the lens 12 allows the visible light radiated from the light source 11 to pass therethrough to the front of the vehicle); and 
a driving mechanism (Figure 1; Actuator Control Portion 20) configured to scan the board (Figure 3; Rotating Element 26) via the first set of flexures (Figure 3; Torsion Bar 10) in a first plane substantially perpendicular to the optical axis of the lens (Figure 3; Lens 12; Paragraph [0044]), thereby scanning the respective light beam emitted by each light source (Figure 3; Light Source 11) over the scene (see Paragraph [0044]; wherein it is disclosed that the actuator control portion 20 controls the magnitude and 
Regarding Claim 11, Sato teaches the limitations of claim 10 as detailed above.
Sato further teaches the scene comprises a screen (see Paragraph [0049]; wherein the aforementioned screen is being interpreted as the road surface ahead of the vehicle), the light projection system (Figure 1; Vehicular Headlamp 1) further comprising: 
a controller (Figure 1; Light Source Control Portion 21) configured to modulate the respective light beam emitted by each light source (Figure 3; Light Source 11) synchronously with the scanning of the board (Figure 3; Rotating Element 26) such that an image is formed on the screen (see Paragraph [0050]; wherein it is disclosed that the light source control portion 21 adjusts the light output from the light source 11 during the stroke of the rotating element 26 so as to divide the light distribution pattern P4 into the plurality of sections), wherein the respective light beam emitted by each light source (Figure 3; Light Source 11) forms a respective subfield of the image (see Paragraph [0050]), and each pixel of the respective subfield corresponds to a respective position of the board (see Paragraph [0050]; wherein it is disclosed that the light source control portion 21 adjusts the light output from the light source 11 during the stroke of the rotating element 26 so as to divide the light distribution pattern P4 into the plurality of sections).
Regarding Claim 12, Sato teaches the limitations of claim 10 as detailed above.
Sato further teaches the first set of flexures (Figure 3; Torsion Bar 10) comprises a plurality of bendable beams (see Figure 3; wherein there are at least two torsion bars 10 which are understood in the art to be bendable beams).
Regarding Claim 13, Sato teaches the limitations of claim 10 as detailed above.
Sato further teaches the driving mechanism (Figure 1; Actuator Control Portion 20) is configured to scan the board in two orthogonal dimensions (see Paragraph [0044]; wherein it is disclosed that the actuator control portion 20 controls the magnitude and direction of a current flowing through the drive coil of the wiring portion 15 such that the rotating elements 25, 26 are reciprocatingly rotated at high speed against the restoring force of the torsion bars 10, 27 and light from the light source 11 is scanned ahead of the vehicle in the directions of the orthogonal axes).
Regarding Claim 15, Sato teaches the limitations of claim 10 as detailed above.
Sato further teaches the driving mechanism (Figure 1; Actuator Control Portion 20) comprises one or more voice coils, or one or more piezoelectric transducers, or one or more linear motors (see Paragraph [0044]; wherein it is disclosed that the actuator control portion 20 controls the magnitude and direction of a current flowing through the drive coil of the wiring portion 15).
Regarding Claim 16, Sato teaches the limitations of claim 10 as detailed above.
Sato further teaches the one or more light sources (Figure 3; Light Source 11) comprise one or more semiconductor lasers, or one or more fiber-coupled lasers, or one or more high-intensity light-emitting-diodes (see Paragraph [004]; wherein it is disclosed that the light source 11 is formed from an LED).
Regarding Claim 17, Sato teaches the limitations of claim 10 as detailed above.
Sato further teaches a second set of flexures (Figure 3; Torsion Bar 27) flexibly attaching the lens (Figure 3; Lens 12) to the base (Figure 3; Base 8); wherein the driving mechanism (Figure 1; Actuator Control Portion 20) is configured to scan the lens (Figure 3; Lens 12) via the second set of flexures (Figure 3; Torsions Bars 27) so that the lens (Figure 3; Lens 12) is scanned in a second plane substantially perpendicular to the optical axis of the lens (see Figure 3 and Paragraph [0044]).
Regarding Claim 20, Sato teaches the limitations of claim 10 as detailed above.
Sato further teaches the scanning of the respective light beam emitted by each light source (Figure 3; Light Source 11) forms one or more sequential image frames over the scene (see Paragraph [0049]; wherein it is disclosed that a number of light distribution patterns are formed on a road surface ahead of the vehicle), and the light projection system (Figure 1; Vehicular Headlamp 1) further comprising: 
a controller (Figure 1; Light Source Control Portion 21) configured to dynamically modulate the respective light beam emitted by each light source (Figure 3; Light Source 11) synchronously with the scanning of the respective light beam, so that the light beams emitted by the one or more light sources (Figure 3; Light Source 11) illuminate different portions of the scene at two different image frames of the one or more sequential image frames (see Paragraph [0050]; wherein it is disclosed that the light source control portion 21 adjusts the light output from the light source 11 during the stroke of the rotating element 26 so as to divide the light distribution pattern P4 into the plurality of sections).
Regarding Claim 21, Sato teaches the limitations of claim 10 as detailed above.
.

Claims 22, 24-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagi et al (US 2014/0092618; hereinafter referred to as Yagi).
Regarding Claim 22, Yagi teaches a method of projecting an image onto a scene, the method comprising: 
emitting, using a light source (Figure 1; Light Source 29), a light beam (see Paragraph [0039]); 
scanning a lens (Figure 1; Rotation Lens 26) relative to the light source (Figure 1; Light Source 29; Paragraph [0022]) in a plane substantially perpendicular to an optical axis of the lens (see Figure 1; wherein the optical axis of the rotation lens 26 is denoted as rotation axis R), wherein the light source (Figure 1; Light Source 29) is positioned substantially at a focal plane of the lens (see Figure 1), and the lens (Figure 1; Rotation Lens 26) is configured to project the light beam toward the scene so that the light beam illuminates a plurality of pixels sequentially as the lens is scanned (see Paragraph 
modulating the light beam synchronously with the scanning of the lens (Figure 1; Rotation Lens 26) such that each pixel of the plurality of pixels is illuminated according to a content of an image, thereby forming the image on the scene (see Paragraphs [0043] and [0057]).
Regarding Claim 24, Yagi teaches the limitations of claim 22 as detailed above.
Yagi further teaches modulating the light beam comprises modulating an intensity of the light beam (see Paragraph [0057]).
Regarding Claim 25, Yagi teaches the limitations of claim 22 as detailed above.
Yagi further teaches the image is a color image (see Figure 7 and Paragraphs [0051]-[0052]), the light source (Figure 1; Light Source 29) comprises three light-emitting elements configured to emit red light, green light, and blue light, respectively (see Paragraph [0051]; wherein it is disclosed that the light source may include red light-emitting elements (R elements), green light-emitting elements (G elements), and blue light-emitting elements (B elements) as the plurality of light-emitting lights), and modulating the light beam comprises modulating intensities of the red light, the green light, and the blue light (see Paragraphs [0023] and [0047]).
Regarding Claim 26, Yagi teaches the limitations of claim 22 as detailed above.
Yagi further teaches scanning the lens (Figure 1; Rotating Lens 26) comprises scanning the lens (Figure 1; Rotating Lens 26) in two orthogonal dimensions (see Paragraph [0036]; wherein due to the fact that the rotating lens 26 is rotated in a circular pattern it is inherently being scanned in two dimensions). 
Regarding Claim 28, Yagi teaches the limitations of claim 22 as detailed above.
Yagi further teaches the scanning of the lens (Figure 1; Rotating Lens 26) forms one or more sequential image frames over the scene (see Figures 6A-6F and Paragraph [0045]), the method further comprising: dynamically changing a scan range of the scanning of the lens (Figure 1; Rotating Lens 26) as the lens (Figure 1; Rotating Lens 26) is scanned from a first image frame to a second image frame subsequent to the first image frame (see Figures 6A and 6B; Paragraph [0045]), so that the first image frame and the second image frame illuminate different portions of the scene (see Figures 6A and 6B; Paragraph [0045]; wherein it is disclosed that a projection image at each position has a different rotation angle of the rotation lens 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2009/0046474; hereinafter referred to as Sato) as applied to claim 2 in view of Yagi et al (US 2014/0092618; hereinafter referred to as Yagi).
Regarding Claim 4, Sato teaches the limitations of claim 2 as detailed above.
Sato does not expressly disclose that the light source comprises three light-emitting elements configured to emit red light, green light, and blue light, respectively, 
Yagi discloses a light projection system (Figure 1; Automotive Headlamp 10) comprising; 
a lens (Figure 1; Rotating Lens 26); 
a light source (Figure 1; Light Source 29) spaced apart from the lens (Figure 1; Rotating Lens 26) along an optical axis of the lens (see Figure 1); 
wherein the light source (Figure 1; Light Source 29) comprises three light emitting elements configured to emit red light, green light, and blue light, respectively (see Paragraph [0051]), and modulating the light beam comprises modulating intensities of the red light, the green light and the blue light so that the image is a color image (see Paragraphs [0023] and [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source of Sato such that the light source comprises three light-emitting elements configured to emit red light, green light, and blue light, respectively, and modulating the light beam comprises modulating intensities of the red light, the green light, and the blue light so that the image is a color image, as taught by Yagi, because doing so would allow for the scanning of light having colors that cannot be otherwise achieved with a single-color light-emitting element only, also, white light can be achieved without using phosphor, so that the light emitted from the light source can be efficiently used for the illumination (see Yagi Paragraph [0051]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2009/0046474; hereinafter referred to as Sato) as applied to claim 13 in view of Mayer (US 2018/0119914).
Regarding Claim 14, Sato teaches the limitations of claim 13 as detailed above.
Sato further discloses the driving mechanism (Figure 1; Actuator Control Portion 20) is configured to scan the board (see Paragraph [0044]; wherein it is disclosed that the actuator control portion 20 controls the magnitude and direction of a current flowing through the drive coil of the wiring portion 15 such that a torque by the Lorentz force acts on the rotating elements 25, 26, and the rotating elements 25, 26 are reciprocatingly rotated at high speed against the restoring force of the torsion bars 10, 27. Thereby, light from the light source 11 is scanned ahead of the vehicle in the directions of the orthogonal axes). 
Sato does not expressly disclose that the driving mechanism is configured to scan the board in a Lissajous pattern.
Mayer discloses a light projection system (Figure 1) wherein a scanning process is performed in a Lissajous pattern (see Paragraph [0025]; wherein it is disclosed that the scanning process, during which the laser beam B1 is deflected via the mirror as a Lissajous figure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the scanning pattern of Sato such that the driving mechanism is configured to scan the board in a Lissajous pattern, as taught by Mayer, because doing so would allow for the human eye to have the impression of a .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al (US 2014/0092618; hereinafter referred to as Yagi) as applied to claim 22 in view of Takahira et al (US 2013/0258689; hereinafter referred to as Takahira).
Regarding Claim 23, Yagi teaches the limitations of claim 22 as detailed above.
Yagi discloses scanning the lens (see Paragraph [0022]).
Yagi does not expressly disclose that the lens is scanned at a frame rate that ranges from about 10 Hz to about 60 Hz.
Takahira discloses a method of projecting an image onto a scene (see Figure 64; Paragraph [0976]), the method comprising: emitting, using a light source (Figure 64; Laser Element 211), a light beam (see Paragraph [0972]); scanning said light beam (see Paragraph [0976]); wherein the scanning is performed at a frame rate that ranges from about 10Hz to about 60 Hz (see Paragraph [0976]; wherein it is disclosed that the headlamp 855 performs scanning at a vertical scanning rate of 60 Hz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Yagi such that the lens is scanned at a frame rate that ranges from about 10 Hz to about 60 Hz, based upon the teachings of Takahira, because doing so would allow for the production of a light-emitting pattern that can serve as a floodlighting pattern for a passing lamp (see Takahira Paragraph [0976]).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al (US 2014/0092618; hereinafter referred to as Yagi) as applied to claim 26 in view of Mayer (US 2018/0119914).
Regarding Claim 27, Yagi teaches the limitations of claim 26 as detailed above.
Yagi further discloses scanning the lens (see Paragraph [0022]).
Yagi does not expressly disclose scanning the lens comprises scanning the lens in a Lissajous pattern.
Mayer discloses a light projection system (Figure 1) wherein a scanning process is performed in a Lissajous pattern (see Paragraph [0025]; wherein it is disclosed that the scanning process, during which the laser beam B1 is deflected via the mirror as a Lissajous figure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Sato such that the scanning of the lens comprises scanning the lens in a Lissajous pattern, as taught by Mayer, because doing so would allow for the human eye to have the impression of a uniformly luminous area which is projected as a light image by means of imaging optics onto the road (see Mayer Paragraph [0025]).

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 18, the prior art of record, whether taken alone or in combination fails to teach, suggest or render obvious the driving mechanism is configured to: scan the lens in a first dimension; and scan the board in a second dimension substantially orthogonal to the first dimension.
This limitation in combination with the limitations of claims 10 and 17 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 19, the prior art of record, whether taken alone or in combination fails to teach, suggest or render obvious the driving mechanism is configured to scan the lens and the board in opposite directions with respect to each other at any instant. 
This limitation in combination with the limitations of claims 10 and 17 would render the claim non-obvious over the prior art of record if rewritten.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882